Holmes, J.,
dissenting. The basic question here is whether the commission’s decision to include post-test year utility labor costs constitutes an abuse of discretion which is either unreasonable or unlawful. I conclude upon the facts that to so include these additional costs of a negotiated increase in labor cost is not an abuse of discretion in considering rate increases.
*377Pursuant to R. C. 4909.15(D)(2), the commission was reasonably giving “due regard to all such other matters as are proper, according to the facts in each case, (a) including a fair and reasonable rate of return determined by the commission***.”
This pertinent section reasonably intends that the test year include the cost to the utility of providing service to the customers, but if the evidence shows that the specific months within the test year are unrepresentative of such costs, an adjustment should be made to provide a fair and reasonable rate of return.
Here, the facts are such that the events which transpired subsequent to the test period should be given consideration in the allowance of the requested rate increase. It was known, during the test year, that EOG’s labor contract would expire on June 15,1980, less than three months after the close of the test year.* *Also, as the commission pointed out in its order, the rate of inflation was 11.5 percent in 1979, and 15.9 percent in the early months of 1980. So, it was anticipated that EOG’s labor costs would be increased when it entered into a new labor contract. Lastly, the increased wages are a known increased cost of providing service, based upon a fixed legal obligation, and the rate increase would not become effective until the labor contract became effective.
Given the facts of this case, the majority’s opinion ignores the command of R. C. 4909.15(D)(2) that the commission shall give due regard to all other matters that are proper. Accordingly, the commission’s order should be affirmed.
P. Brown, J., concurs in the foregoing dissenting opinion.

 Indeed, labor negotiations began April 21,1980, within three weeks of the close of the test year.